Citation Nr: 0017815	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for corneal opacities, 
to include as a result of exposure to mustard gas and/or 
Lewisite.

2.  Entitlement to service connection for a heart disorder, 
to include as a result of exposure to mustard gas and/or 
Lewisite.

3.  Entitlement to service connection for keratitis, to 
include as a result of exposure to mustard gas and/or 
Lewisite.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder, to include as a result of exposure to mustard 
gas and/or Lewisite.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to August of 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in November 1994 and January 1995.

The Board remanded this case back to the RO in June 1997 for 
further development, to include an attempt to verify his 
claimed mustard gas exposure during service.  This 
development has been accomplished, and the case has since 
been returned to the Board.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a lung disorder, to include as a result of 
exposure to mustard gas and/or Lewisite, will be addressed in 
both the REASONS AND BASES and the REMAND sections of this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's alleged exposure to mustard gas or to other 
specified vesicant agents during service is not shown by the 
evidence of record.

3.  The evidence of record does not suggest a causal 
relationship between current corneal opacities and service.

4.  There is no competent medical evidence of record of a 
nexus between a current heart disorder and service, and heart 
disorders are not among the disabilities shown to be causally 
related to such vesicant agents as mustard gas and Lewisite.

5.  There is no competent medical evidence of record 
indicating a diagnosis of keratitis.

6.  The veteran's prior claim of entitlement to service 
connection for emphysema was denied in several previous 
rating decisions and in a May 1986 Board decision.

7.  Evidence submitted since the May 1986 Board decision is 
new and bears directly and substantially on the question of 
whether a current lung disorder was incurred in or aggravated 
by service.

8.  The veteran has been diagnosed with a current lung 
disorder and has alleged exposure to mustard gas in service.






CONCLUSIONS OF LAW

1.  Corneal opacities were not incurred in or aggravated by 
service and did not result from exposure to mustard gas 
and/or Lewisite.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (1999).

2.  The claim of entitlement to service connection for a 
heart disorder, to include as a result of exposure to mustard 
gas and/or Lewisite, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
keratitis, to include as a result of exposure to mustard gas 
and/or Lewisite, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The May 1986 Board decision denying service connection 
for emphysema is final.  38 U.S.C.A. § 7104(a) (West 1991).

5.  Evidence received since the May 1986 Board decision 
denying service connection for emphysema is new and material, 
and the veteran's claim for service connection for a lung 
disorder, to include as a result of exposure to mustard gas 
and/or Lewisite, is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999). 

6.  The claim of entitlement to service connection for a lung 
disorder, to include as a result of exposure to mustard gas 
and/or Lewisite, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Original claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

VA regulations provide that certain chronic diseases, 
including cardiovascular disease, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  However, these 
provisions are only for application in cases where a veteran 
served 90 days or more during either a wartime period or 
after December 31, 1946.  In this case, as the veteran served 
for a period of time shorter than 90 days, these provisions 
are not for application insofar as they concern the diseases 
listed in 38 C.F.R. § 3.309(a) (1999). 

However, exposure to certain specified vesicant agents during 
active military service, together with the subsequent 
development of certain diseases, is sufficient to establish 
service connection in the following circumstances: (1) full-
body exposure to nitrogen or sulfur mustard during active 
military service, together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (excluding mesothelioma), or squamous cell carcinoma 
of the skin; (2) full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD); or (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316 (1999).

Even if the criteria for presumptive service connection under 
the provisions of 38 C.F.R. § 3.316 (1999) are not met, a 
veteran is not precluded from establishing service connection 
by proof of direct causation.  See  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

However, the Board must first determine whether the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, these claims must be 
plausible and capable of substantiation.  In this regard, the 
Board observes that, in Pearlman v. West, 11 Vet. App. 443 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. § 3.316 (1999), involving 
claims based upon the chronic effects of exposure to mustard 
gas, created a relaxed standard for well grounding such 
claims because World War II mustard gas testing was 
classified, and records associated with those tests were 
generally available.  The Court specifically held that, for 
the purpose of determining whether a claim for service 
connection on the basis of mustard gas exposure is well 
grounded, the Board must assume that a veteran's testimony is 
true.  Therefore, a well-grounded claim for service 
connection when exposure to mustard gas is alleged requires 
only lay testimony concerning the alleged exposure and a 
current diagnosis of a specified disease associated with 
exposure to mustard gas or Lewisite.  Pearlman v. West, 11 
Vet. App. at 446-47.


B.  Development pertaining to the veteran's mustard gas 
exposure

In the present case, the veteran has alleged that he was 
exposed to mustard gas as a result of participation in a 
testing program at Camp Blanding, Florida.  In view of this 
allegation, the Board remanded this case back to the RO in 
June 1997 so that attempts could be made to verify the 
veteran's claimed mustard gas exposure at this location.

The RO subsequently contacted the Department of the Army 
(Army), and, in an October 1997 response, the Army informed 
the RO that the United States Army Chemical and Biological 
Defense Command could not verify mustard gas exposure at Camp 
Blanding, as Camp Blanding was a standard training center and 
not an experimental test center.  The Army further indicated 
that, during training at this location, gas testing, with 
tear gas or chlorine, was performed.  Also, many units 
trained in the identification of chemical agents, and the 
Army indicated that this could explain the veteran's 
reference to being in different areas where different gases 
were used.  

The October 1997 Army letter also indicated that the training 
exercise records of the veteran's unit might contain further 
information as to the nature of his reported chemical 
testing, and, in July 1998, the RO contacted the National 
Personnel Records Center in St. Louis, Missouri so as to 
obtain such records.  A follow-up inquiry was made in October 
1998.  In a March 1999 communication, an employee of the St. 
Louis VA office reported that the veteran's fire-damaged 
military file had been reviewed and that there was no 
indication whatsoever that the veteran was exposed to mustard 
gas, or participated in any training activities where mustard 
gas might be a factor, during service.  

Additionally, an April 1999 letter from the Department of 
Defense Human Resources Activity Defense Manpower Data Center 
further indicates that the veteran's name was not located in 
a database containing confirmed and/or possible exposures to 
mustard gas and Lewisite during World War II.  This agency 
also reported that Camp Blanding was not a location where 
mustard gas testing was performed and that "[m]any veterans 
believe that they participated in mustard gas testing when 
actually they participated in routine chemical warfare 
defense training," which had not been determined to be 
causally related to adverse health conditions.

Overall, the Board finds that the RO fully complied with the 
instructions of the June 1997 remand but was unable to 
confirm participation in any activities where the veteran 
could have been exposed to any of the vesicant agents listed 
in 38 C.F.R. § 3.316 (1999).  Therefore, the regulatory 
provisions regarding the presumption of service connection in 
cases of in-service exposure to such agents are not for 
application in this case.  As such, the veteran's claims will 
be considered on a direct service connection basis only, 
although, in view of Pearlman, the veteran's contentions 
regarding mustard gas exposure in service will be factored 
into the determination of whether his claims are well 
grounded.

C.  Corneal opacities

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for corneal opacities is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  As noted above, the Court, in Pearlman, determined 
that a claim for service connection for a particular 
disability was well grounded when there was lay testimony of 
exposure to the vesicant agents specified in 38 C.F.R. 
§ 3.316 (1999) and evidence showing that the veteran 
currently suffered from one of the diseases specified in that 
regulation, such as corneal opacities.  Furthermore, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's duty to assist him with the 
development of facts pertinent to his claim, as mandated by 
38 U.S.C.A. § 5107(a).

The Board has reviewed the record and finds that there is no 
evidence of complaints of, or treatment for, corneal 
opacities during service.  The veteran was first treated for 
corneal opacities at a VA medical facility in April 1985, but 
the medical records of this treatment contain no opinions or 
other evidence suggesting a causal relationship between this 
disorder and service.

As noted above, the fact that the veteran has been diagnosed 
with corneal opacities and has alleged in-service exposure to 
mustard gas renders his claim for service connection for this 
disorder plausible and, therefore, well grounded.  However, 
the veteran's claimed mustard gas exposure has not been 
verified, despite the RO's efforts in that regard, and there 
is no other competent medical evidence of record suggesting a 
causal relationship between this disability and service.  As 
such, the Board finds that the medical evidence of record 
does not support the conclusion that this disorder was 
incurred in or aggravated by service.

Indeed, the only evidence of record supporting the conclusion 
that corneal opacities were incurred in or aggravated by 
service is lay evidence.  In his April 1997 Board hearing 
testimony and in numerous lay statements, the veteran has 
alleged that this disorder is directly related to mustard gas 
and/or chemical testing in service.  Similarly, the veteran 
has submitted a series of lay statements from acquaintances 
of his, including several fellow soldiers, and the Board 
observes that these individuals have supported the veteran's 
underlying contentions.  However, the veteran and these 
individuals have not been shown to possess the medical 
expertise necessary to render a competent opinion regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").

Overall, the Board has considered all of the evidence of 
record, but finds that the preponderance of this evidence of 
against the conclusion that the veteran's current corneal 
opacities were incurred in or aggravated by service.  
Therefore, his claim for service connection for corneal 
opacities, to include as a result of exposure to mustard gas 
and/or Lewisite, must be denied.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

D.  A heart disorder and keratitis

The veteran's service medical records are entirely negative 
for any complaints of, or treatment for, a heart disorder.  
The first evidence of record suggesting a cardiovascular 
disorder is an April 1945 statement from George Fred Jones, 
M.D., which indicates that the veteran had been treated for 
"a tight suffocating feeling in chest."  Dr. Jones noted 
that the veteran had a heart rate that returned to normal one 
minute after jumping, but he rendered an impression of an 
irritable carotid sinus.  While the Board observes that this 
statement, which appears to suggest a cardiovascular problem, 
is dated within one year of the veteran's separation from 
service, the Board has noted above that the presumptive 
service connection criteria of 38 C.F.R. §§ 3.307 and 
3.309(a) (1999) are not for application in this case, as the 
veteran served for less than 90 days, and this statement does 
not otherwise suggest an etiological relationship with 
service.  

A subsequent statement from Sol Asch, M.D., dated in 
September 1977, contains a diagnosis of essential 
hypertension.  A January 1990 VA hospital report reflects 
that the veteran suffered from an acute myocardial 
infarction, while a February 1990 VA hospital report contains 
diagnoses of coronary artery disease and chronic atrial 
fibrillation.  Also, an August 1991 VA hospital report 
contains diagnoses of an acute myocardial infarction and 
cardiac arrhythmias, and the report further indicates a 
history of atherosclerotic heart disease.  None of these 
records contains an opinion to the effect that any current 
cardiovascular disorder is related to service, and the Board 
observes that 38 C.F.R. § 3.316 (1999) lists no heart 
disorders as being related to exposure to vesicant agents.  
As such, the liberalizing provisions for well groundedness, 
as indicated in Pearlman, are not for application.

Also, Board has reviewed the veteran's entire claims file but 
finds no evidence of treatment for keratitis during or after 
service.  The April 1985 VA records, which showed corneal 
opacities, contain no mention of keratitis.  While Pearlman 
indicates a relaxed standard for well groundedness in cases 
where exposure to mustard gas in service is alleged, and 
keratitis is among the diseases listed in 38 C.F.R. § 3.316 
(1999), a well-grounded claim still requires a current 
diagnosis of the claimed condition.  

The only evidence of record supporting the veteran's claims 
for service connection for a heart disorder and keratitis is 
his own lay opinion and the opinions of the other individuals 
who have submitted lay statements in support of his claim.  
However, these individuals have not been shown to possess the 
requisite medical expertise necessary to render a diagnosis 
or to provide competent testimony as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. at  494-95; see also 
Robinette v. Brown, 8 Vet. App. at 77.

In the absence of evidence of a nexus between a current heart 
disorder and service and a diagnosis of keratitis at any 
point in the veteran's medical history, the claims for 
service connection for a heart disorder and keratitis must be 
denied as not well grounded, and no further effort to assist 
the veteran with the development of facts pertinent to his 
claims is warranted.  See Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

In this case, the Board observes that the RO denied the 
veteran's claims for service connection for a heart disorder 
and keratitis on their merits, while the Board has found 
these claims to be not well grounded.  However, the Court has 
held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  During his April 1997 Board 
hearing, the veteran testified that the could not remember 
the name of the doctor who initially diagnosed his "eye 
disorder."  As such, there is no further duty on the part of 
the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder, to include as a result of exposure to mustard 
gas and/or Lewisite

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  This rule applies in cases where 
an alternative theory for service connection which does not 
represent a newly enacted liberalizing provision is provided 
for the basis of the veteran's new claim for service 
connection, as here.  See Ashford v. Brown, 10 Vet. App. 120, 
124 (1999).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the RO adjudicated this claim on a de 
novo service connection basis.  However, the Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO, even if the 
RO has addressed the same claim on a de novo basis.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In the present case, the RO initially denied the veteran's 
claim for service connection for emphysema in rating 
decisions issued in November 1979, February 1980, January 
1981, and December 1984 on the basis that this disorder had 
not been shown in service or for a significant period of time 
thereafter.  The veteran appealed the December 1984 rating 
decision to the Board, and, in a May 1986 decision, the Board 
denied the veteran's claim for service connection for 
emphysema on the basis that the January 1981 rating decision 
denying this claim had not been appealed and that 
subsequently received evidence did not establish a new 
factual basis for the grant of service connection for 
emphysema.  

As a matter of law, the May 1986 Board decision is considered 
to be a final decision.  See 38 U.S.C.A. § 7104(a) (West 
1991).  As such, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the May 1986 Board decision.

The additional evidence includes the report of an August 1991 
VA hospitalization.  The Board notes that, at admission, the 
veteran complained of chest pain and was diagnosed with COPD, 
a diagnosis which had not been previously indicated in the 
record.  A subsequently received and unidentified hospital 
record, dated in August 1980, also contains a diagnosis of 
COPD.  The Board observes that this evidence is new to the 
record, and, in view of the relaxed standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the question of whether 
has a current lung disorder that was incurred in or 
aggravated by service.  Accordingly, the veteran's claim for 
service connection for a lung disorder, to include as a 
result of exposure to mustard gas and/or Lewisite, is 
reopened.

Having reopened the veteran's claim for service connection 
for a lung disorder, the Board observes that the next step 
following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999), the Court held that 
once a claim for service connection has been reopened upon 
the presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In this case, the veteran has been shown to currently suffer 
from a lung disability and has claimed exposure to mustard 
gas and/or Lewisite during service.  As such, given the 
provisions of 38 C.F.R. § 3.316 (1999) and the holding of 
Pearlman, as described above, his claim of entitlement to 
service connection for a lung disorder, to include as a 
result of exposure to mustard gas and/or Lewisite during 
service, is found to be well grounded.  The Board would point 
out that this is a preliminary finding and that, for reasons 
described in the REMAND section of this decision, no 
determination as to the merits of this claim will be made at 
this time.


ORDER

The claim of entitlement to service connection for corneal 
opacities, to include as a result of exposure to mustard gas 
and/or Lewisite, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a heart disorder, to include as a 
result of exposure to mustard gas and/or Lewisite, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for keratitis, to include as a result 
of exposure to mustard gas and/or Lewisite, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lung disorder, to 
include as a result of exposure to mustard gas and/or 
Lewisite, is reopened, and this claim is preliminarily found 
to be well grounded; this appeal is granted to this extent 
only.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim of entitlement to 
service connection for a lung disorder, to include as a 
result of exposure to mustard gas and/or Lewisite.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes securing records to which a reference has been made.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  

In this regard, the Board observes that, during his April 
1997 Board hearing, the veteran testified that he was treated 
by "Dr. Proctor" in 1970 and that this doctor diagnosed 
COPD and stated that "something has happened to this man 
while he was in service."  The veteran reported that Dr. 
Proctor was no longer practicing.  However, the veteran also 
indicated that Dr. Proctor currently resided in South Shore, 
Kentucky and had an office in that town.  To date, however, 
no efforts have been expended to retrieve medical records 
from this doctor.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the full name and 
address of Dr. Proctor and fill out a 
signed release form for records from Dr. 
Proctor.

2.  Once the veteran provides the 
requested information and signed release 
form, the RO should then request all 
available records of medical treatment of 
the veteran from Dr. Proctor.  Any 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should, if possible, be included 
in the veteran's claims file.

3.  After completion of the above 
development, as well as any further 
development deemed necessary in light of 
the results of the requested search for 
medical records, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
lung disorder, to include as a result of 
exposure to mustard gas and/or Lewisite.  
If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this 

matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

